Citation Nr: 0836444	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
from October 4, 2004, through February 20, 2007.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
from February 21, 2007.

3.  Entitlement to an effective date for an award of service 
connection for radiculopathy of the left lower extremity, 
prior to February 21, 2007.

4.  Entitlement to an effective date for an award of service 
connection for radiculopathy of the right lower extremity, 
prior to February 21, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 2005, the RO granted service 
connection for degenerative changes with disc bulges of the 
lumbar spine, and assigned a 10 percent evaluation, effective 
October 4, 2004.  The veteran disagreed with the assigned 
evaluation.  Based on the receipt of additional evidence, the 
RO, in an April 2007 rating decision, assigned a 40 percent 
evaluation for the veteran's service-connected low back 
disability, effective February 21, 2007.  In addition, the RO 
granted service connection for radiculopathy of each lower 
extremity, and assigned a 20 percent rating for both the 
right lower extremity and the left lower extremity, effective 
February 21, 2007.  The veteran has continued to disagree 
with the rating assigned for his low back disability and with 
the effective date of the award of service connection for 
radiculopathy of each lower extremity.

It was noted during the hearing before the undersigned in 
April 2008 that there may be an issue of entitlement to 
waiver of premium of life insurance.  This matter is not 
before the Board at this time and is REFERRED to the RO for 
any action deemed necessary.  




FINDINGS OF FACT

1.  For the period from October 4, 2004, through February 20, 
2007, the veteran's low back disability was manifested by no 
more than slight limitation of motion and degenerative 
changes noted on magnetic resonance imaging.

2.  The VA examination of February 21, 2007, demonstrated 
forward flexion from 0 to 20 degrees.  There is no evidence 
of ankylosis or incapacitating episodes.

3.  A September 2004 letter from a VA nurse practitioner 
showed the veteran had symptoms involving each lower 
extremity.

3.  The veteran's claim for service connection for leg and 
hip disabilities was received on October 4, 2004.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, for the period 
from October 4, 2004, through February 20, 2007, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

2.  An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, from February 
21, 2007, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

3.  The criteria for an award of service connection for 
radiculopathy of the left lower extremity from October 4, 
2004, have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).

4.  The criteria for an award of service connection for 
radiculopathy of the right lower extremity from October 4, 
2004, have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a letter dated in November 2004, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  An April 2007 letter addressed the claims regarding an 
earlier effective date.

In addition, a March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed condition, and the 
effect that the condition has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  This letter also advised the appellant of 
the evidence needed to establish an effective date.  The 
Board further points out that the statement of the case 
issued in January 2007 provided the diagnostic criteria for 
evaluating the veteran's low back disability.  The case was 
last readjudicated in September 2007.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the initial award of service 
connection.  As noted above, several letters provided VCAA 
compliant notice on the veteran's claim for service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 23353-56 
(April 30, 2008).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA and private medical records, VA 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities in testimony and providing 
medical evidence.  Thus, the veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



	I.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for degenerative changes 
with disc bulges of the lumbar spine, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent evaluation may be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation required 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation required incapacitating episodes having a 
total duration of at least six weeks during the past 2 
months.  Diagnostic Code 5243.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Diagnostic Code 5243 (Note 1).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation, requires evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45.

The Board notes that, in addition to the disabilities 
addressed in this decision, service connection is in effect 
for paresthesias of the left lateral calf as a residual of a 
gun shot wound, evaluated as 10 percent disabling, under 
Diagnostic Code 8621 (2007).  

The initial question is whether a rating in excess of 10 
percent is warranted for the veteran's low back disability 
for the period from October 2, 2004, through February 20, 
2007.  When he was examined by the VA in March 2005, the 
range of motion of the veteran's lumbar spine was consistent 
with a 10 percent evaluation.  In this regard, forward 
flexion was from 0 to 90 degrees.  Other than the left lower 
extremity, motor strength was 5/5.  The veteran was noted to 
walk with a slight limp.  

The veteran was seen by a private chiropractor on April 7, 
2006.  He described severe, constant lower back pain of a 
numb and sharp nature.  He also reported right posterior 
lateral thigh pain.  He related that about three or four 
weeks earlier, he was carrying a 2x4 and leaned to get under 
a garage door.  The veteran stated that he could not walk 
after that.  His spouse indicated that he had been out of 
work for more than one week.  An examination revealed that 
seated straight leg raising was positive on the right at 80 
degrees for lower back pain and negative on the left at 90 
degrees.  

On VA examination of the spine in September 2006, there was 
no spasm, atrophy, guarding, weakness or tenderness.  It was 
indicated that the veteran had pain on motion.  Hip and knee 
extensions were each 3/5, bilaterally.  Ankle dorsiflexion 
was 2/5, bilaterally, and ankle plantar flexion was 4/5, 
bilaterally.  The diagnoses were degenerative joint disease 
of the lumbar spine, and radiculopathy with pains in the 
right leg and both hips.  

The veteran was also examined by the VA for his hips and 
right leg in September 2006.  He related that he had low back 
pain radiating to both legs.  An examination revealed giving 
way, instability, pain and stiffness of the leg and both 
hips.  The diagnosis was degenerative joint disease of the 
right hip versus referred pain from the lumbar spine with 
radiculopathy down the right leg.

The Board notes that there is no objective evidence that the 
veteran's low back disability has resulted in any 
incapacitating episodes.  There is nothing in the record to 
suggest that a physician has prescribed bed rest for his 
condition.  The veteran asserted in an October 2006 statement 
that he missed 38 days of work due to his back condition.  It 
is significant to observe, however, that the veteran stated 
that he was employed on a full-time basis during the 
September 2006 VA examination.  It must also be observed that 
he had lost three weeks of work in the previous 12-month 
period.  The fact remains, nevertheless, that there is no 
evidence demonstrating that the veteran was placed on bed 
rest by a physician.  Accordingly, there is no basis on which 
a higher rating may be assigned under Diagnostic Code 5243.  

Under the revised criteria, a 20 percent evaluation requires 
limitation of flexion greater than 30 degrees, but less than 
60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Such is 
clearly not shown by the evidence, even considering his 
subjective complaints of pain.  See DeLuca.  Thus, an 
evaluation in excess of 10 percent is not warranted for the 
veteran's degenerative disc disease of the lumbar spine for 
the period from October 4, 2004, through February 20, 2007.

The record shows that the RO assigned a 40 percent evaluation 
effective February 21, 2007.  That is the date of a VA 
examination that demonstrated the requisite limitation of 
motion of the lumbar spine to warrant the 40 percent rating.  
At that time, forward flexion was from 0 to 20 degrees; 
extension was from 0 to 5 degrees; lateral flexion was from 0 
to 10 degrees, bilaterally; and rotation was from 0 to 10 
degrees, bilaterally.  There was pain on all movements.  
There is no evidence of ankylosis of the lumbar spine.  Thus, 
a higher rating based on limitation of motion is not 
warranted.  In addition, there is no evidence that bed rest 
has been prescribed by a physician for his service-connected 
low back disability during this period to warrant 
consideration of a higher rating based on incapacitating 
episodes.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Since the veteran already receives the 
maximum disability rating available based on limitation of 
motion of the lumbar spine, it is not necessary to consider 
the functional loss due to pain and weakness on motion.  
Johnson, 10 Vet. App. 80 (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for an initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, from February 
21, 2007.  

	II.  Earlier effective date 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

The underlying facts are not in dispute.  The RO denied the 
veteran's claim for service connection for a low back 
disability in December 1982, and this determination became 
final as the veteran did not perfect an appeal.  The veteran 
submitted a claim for service connection for back, bilateral 
leg and bilateral hip disabilities on October 4, 2004.  

Of record is a copy of a letter to the veteran written by a 
VA nurse practitioner.  It was indicated that magnetic 
resonance imaging revealed some disc bulges and degenerative 
changes which might be pressing on some of the nerves going 
into his legs on the left more than the right.  On VA 
examination in March 2005, the veteran complained of low back 
pain, and described the pain as dull and constant, with 
intermittent sharp episodes.  He noted when that occurred, he 
had pain that radiated down both hips.  

The veteran was seen by a private chiropractor on April 7, 
2006.  He reported right posterior lateral thigh pain.  The 
veteran was also examined by the VA for his hips and right 
leg in September 2006.  He related that he had low back pain 
radiating to both legs.  The diagnosis was degenerative joint 
disease of the right hip versus referred pain from the lumbar 
spine with radiculopathy down the right leg.

Following the February 21, 2007, VA examination, the examiner 
commented that the veteran's right leg and bilateral hip 
conditions were caused by, or the result of, degenerative 
disc disease of the lumbar spine.  He observed that the 
veteran had degenerative disc disease of the lumbar spine 
with bilateral nerve root impingement at the L4-5 level and 
specific nerve root impingement at the L5-S1 level.  He 
stated that this would cause radiculopathy that was 
manifested by bilateral hip pain and specific pain to the 
right foot.  He further noted that the veteran had 
degenerative disc disease of the lumbar spine with 
radiculopathy causing symptoms in both hips and the right 
leg.

As noted above, the September 2004 letter suggests that the 
veteran was having symptoms involving both lower extremities.  
Since he submitted his claim the following month, the Board 
concludes that the opinion rendered in February 2007 merely 
stated explicitly the cause of the veteran's symptoms.  The 
Board finds, therefore, that October 4, 2004, is the proper 
effective date for the award of service connection for 
radiculopathy of each lower extremity.  




ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, from October 
4, 2004, through February 20, 2007 is denied.

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, from February 
21, 2007 is denied.

An effective date for an award of service connection for 
radiculopathy of the left lower extremity of October 4, 2004, 
is granted.

An effective date for an award of service connection for 
radiculopathy of the right lower extremity of October 4, 
2004, is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


